This opinion is subject to administrative correction before final disposition.




                                 Before
                     TANG, LAWRENCE, and GERDING
                        Appellate Military Judges
                          _________________________

                            UNITED STATES
                                Appellee

                                       v.

                      Jose D. ORTA-SANTIAGO
                     Corporal (E-4), U.S. Marine Corps
                                 Appellant

                              No. 201900114

                           Decided: 29 August 2019.
   Appeal from the United States Navy-Marine Corps Trial Judiciary.
   Military Judge: Lieutenant Colonel Jeffrey V. Munoz, USMC. Sen-
   tence adjudged 1 February 2019 by a special court-martial convened
   at Marine Corps Base Camp Pendleton, CA, consisting of a military
   judge sitting alone. Sentence approved by convening authority: reduc-
   tion to E-1, confinement for 8 months, 1 and a bad-conduct discharge.
   For Appellant: Captain W.S. Laragy, JAGC, USN.
   For Appellee: Brian K. Keller, Esq.
                          _________________________

       This opinion does not serve as binding precedent under
             NMCCA Rule of Appellate Procedure 30.2(a).
                          _________________________




   1  The Convening Authority suspended confinement in excess of 90 days pursuant
to a pretrial agreement.
               United States v. Orta-Santiago, No. 201900114


PER CURIAM:
    After careful consideration of the record, submitted without assignment of
error, we have determined that the approved findings and sentence are cor-
rect in law and fact and that no error materially prejudicial to Appellant’s
substantial rights occurred. Articles 59 and 66, UCMJ, 10 U.S.C. §§ 859, 866.
  The findings and sentence as approved by the convening authority are
AFFIRMED.

                               FOR THE COURT:




                               RODGER A. DREW, JR.
                               Clerk of Court




                                      2